Case: 19-10812      Document: 00515338842         Page: 1    Date Filed: 03/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-10812                            March 10, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISMAEL RICO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-152-4


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ismael Rico, federal prisoner # 49569-177, appeals the district court’s
denial of his Federal Rule of Civil Procedure 60(b)(4) motion for relief from the
2016 judgment convicting him of, and sentencing him for, conspiracy to possess
with the intent to distribute 50 grams or more of a mixture and substance
containing a detectable amount of methamphetamine. Among the grounds on
which the district court denied Rico’s motion was that the Federal Rules of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10812    Document: 00515338842     Page: 2   Date Filed: 03/10/2020


                                 No. 19-10812

Civil Procedure do not apply in criminal proceedings.          On appeal, Rico
contends that his judgment is void because it imposed “punishment for
criminal conduct” (i.e., Guidelines enhancements) that was not part of the
“indictment charges” to which Rico pled guilty and because the sentencing
court lacked subject matter jurisdiction.
      Rule 60 does not apply in criminal proceedings. See United States v.
O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999); FED. R. CIV. P. 1. Thus, the district
court did not err in denying Rico’s Rule 60(b)(4) motion on this basis. Moreover,
because Rico’s Rule 60(b)(4) motion sought to challenge his conviction and
sentence on grounds that he could have raised in his prior 28 U.S.C. § 2255
motion, the motion is properly construed as an unauthorized successive
Section 2255 motion, which the district court lacked jurisdiction to consider.
See 28 U.S.C. § 2244(b)(3)(A); § 2255(h); Gonzalez v. Crosby, 545 U.S. 524, 531–
32 (2005); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
      We can uphold “the district court’s judgment on any grounds supported
by the record.” Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992). We
therefore AFFIRM. Rico’s motion for release under Federal Rule of Appellate
Procedure 9(a) is DENIED.




                                       2